Citation Nr: 0708512	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 10 percent evaluation, 
effective November 2002.

Ultimately, the RO increased the veteran's PTSD to 70 percent 
disabling, effective November 2002.  The veteran was advised 
of the most recent grant of increased rating by an October 
2005 letter.  However, he did not withdraw his appeal.  In AB 
v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals 
for Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD has been manifested by sleep 
impairment, nightmares, depressed mood, irritability, 
hyperviligance, flattened affect, panic attacks, anxiety, and 
difficulty in establishing and maintaining effective work and 
social relationships.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2002 letter and by the discussion 
in the October 2006 supplemental statement of the case.  
Initially, it must be noted that the claim for increased 
rating on appeal is a downstream issue from the veteran's 
claim for entitlement to service connection for PTSD.  The 
veteran filed an informal claim for entitlement to service 
connection for PTSD in October 2002.  See 38 C.F.R. §§ 3.1, 
3.155 (2006).  The RO issued a VCAA letter in November 2002 
informing the veteran of what the evidence must show to 
substantiate a claim for service connection.  The RO granted 
service connection and assigned a 10 percent rating in June 
2003, and the veteran has appealed the initial rating 
assigned by the RO.  This is considered a "downstream" 
issue, as the veteran has raised a new issue (increased 
rating), following the grant of the benefits sought (service 
connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a supplemental statement of the case in October 2006, 
wherein it provided the veteran with the criteria for the 70 
percent and 100 percent evaluations.  Thus, the veteran was 
informed that the evidence needed to substantiate an 
evaluation in excess of 70 percent would be evidence showing 
that his symptomatology met that which was shown under the 
100 percent evaluation.  Therefore, VA has met its duty to 
notify the veteran in connection with his claim for an 
increased rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 500-01 (2006) (Court found that VA had fulfilled its 
duty to notify when RO, following the submission of notice of 
disagreement regarding effective date assigned for service 
connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records, VA outpatient treatment 
records from October 2002 to August 2006, and private medical 
treatment records dated April 2002 to November 2002.  VA also 
provided the veteran with an examination in connection with 
his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis 

By way of procedural background, in a June 2003 rating 
decision, the RO granted service connection for PTSD, and 
assigned a 10 percent disability rating, effective November 
2002.  The RO increased the veteran's PTSD disability rating 
to 50 percent, effective November 2002, in a December 2004 
decision review officer decision.  In October 2005, the RO 
increased the veteran's PTSD to 70 percent, effective 
November 2002.  The veteran asserts that he warrants an 
evaluation in excess of 70 percent for his PTSD.

In March 2003, the veteran was afforded a VA examination.  
During the examination, the veteran stated that after being 
discharged from service, he worked as a driver and then as an 
electrician.  He has been an electrician since 1974, and 
reported no complaints concerning his job performance, but 
described angry encounters with various coworkers.  The 
veteran indicated that he has problems with irritability, 
anger, rage, and struggles to maintain his temper.  He 
explained that he has been treated at the local VA medical 
facility for his PTSD, but still has intrusive thoughts and 
recollections of serving in Vietnam.  The veteran further 
added that he has problems with depression and tends to 
isolate himself from others and society.  He stated that he 
has a good relationship with his wife, but tends to withdraw 
from people when he becomes angry.  

Following a review of the claims file and mental status 
examination, the examiner found that the veteran demonstrated 
no impairment of thought processes or communications.  The 
veteran reportedly maintained intense eye contact and denied 
suicidal or homicidal thoughts.  Personal hygiene was noted 
as being "reasonable," and he was oriented to person, 
place, and time.  The examiner stated that the veteran denied 
obsessive or ritualistic behaviors, panic attacks, but 
appeared anxious, guarded, and restless.  There was no 
evidence of impaired impulse control, and the veteran 
exhibited no delusions or hallucinations.  The veteran was 
diagnosed with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 60.  

In September 2005, the veteran underwent a second VA 
examination.  The veteran complained of difficulty sleeping 
and stated that his anxiety level during the day is high.  He 
stated that panic attacks have never been a problem; however, 
in recent months, he has had severe panic attacks.  The 
veteran further added that he suffers from intrusive thoughts 
relating to his service, and recently grounded himself to 10K 
volts without electrical current at his job.  He contends 
that he has difficulty concentrating and tends to isolate 
himself from society.  Upon review of the claims file and 
mental status examination, the veteran was described as being 
cooperative, but "extremely tense." He was oriented in all 
spheres, and his mood was anxious and tense.  The veteran's 
short term memory was noted as being intact and his thought 
process was considered goal directed.  The veteran denied 
homicidal or suicidal ideation, as well as auditory or visual 
hallucinations.  The examiner opined that the veteran is 
employable, but an isolated work environment would be best 
suited in his situation.  The veteran was diagnosed with PTSD 
with occurring panic attacks, and assigned a GAF score of 54.  

VA treatment notes dated from October 2002 to August 2006 
reflect continuing treatment for PTSD.  The veteran was noted 
as continuing to receive individual counseling for his PTSD 
symptoms.  In a December 2003 medical statement, the 
veteran's social worker and physician at the local VA Mental 
Health Clinic stated that the veteran has experienced severe 
symptoms of PTSD in recent years and has reported problems of 
managing anger, flashbacks, sleep disturbance, hyperarousal, 
hypervigilance, and problems getting along with family 
members and coworkers.  The statement further added that 
despite the counseling and medication management, the 
veteran's PTSD symptoms remain severe and persistent, which 
have affected his ability to function effectively at work as 
well as interaction with family members.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsess ional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242- 244 (1995).  A score of 51 to 60 
is defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  The veteran is 
currently rated 70 percent disabled under the general rating 
formula for mental disorders.  A 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

After carefully reviewing the evidentiary record, the Board 
finds that the preponderance of the evidence is against a 
finding that an evaluation higher than 70 percent is 
warranted for the veteran's service-connected PTSD.  The 
evidence does not show symptoms that more nearly approximate 
the criteria for a 100 percent evaluation.  In the March 2003 
VA examination, the veteran stated that he has been living 
with his wife since 1990, and as of August 2006, he still 
lives with his wife and also has custody of his grandchild.  
It was noted in a July 2005 VA outpatient treatment record 
that the veteran and his wife had a recent argument, which 
was deemed "rare" for the veteran.  Similarly, the veteran 
reported during the March 2003 VA examination that he is 
close to his older sister and his older children frequently 
visit him.  In a July 2004 counseling session, the veteran 
stated that he is well liked by his coworkers; however, 
during a November 2005 counseling session, he explained that 
he isolates himself and has great difficulty communicating 
with his coworkers.  A May 2004 VA outpatient treatment 
record noted that the veteran attended a family gathering, 
but indicated that he later became annoyed.  As stated 
previously, the September 2005 VA examiner opined that the 
veteran was employable, but was best suited to an isolated 
work environment.  Thus, even though the veteran clearly has 
some difficulty dealing with other people, the preponderance 
of the evidence is against finding that the veteran's PTSD 
causes him to be totally socially impaired.

Furthermore, the veteran is not totally occupationally 
impaired due to his service-connected in PTSD.  The veteran 
reported in September 2005 that he has been an electrician 
for a company for the past 31 years.  He further added that 
he works nine hour days alone or with another person 
throughout the day six to seven days a week.  The veteran 
complained of concentration problems on the job, as evident 
by a recent mistake of grounding himself to 10K volts without 
electrical current at his job.  He contends that his PTSD and 
anxiety makes it more difficult for him to maintain his job 
and has great difficulty dealing with his coworkers.  The 
veteran has indicated several times that he would like to 
retire, but continues to work to receive more benefits.  
Based upon the evidence of record, there has been no total 
occupational impairment as a result of the veteran's PTSD.  
The Board concedes that the veteran has difficulty dealing 
with coworkers because of his PTSD, but the preponderance of 
the evidence is against finding that his PTSD has resulted in 
total occupational impairment.  As stated previously, the 
September 2005 VA examiner concluded that "given [the 
veteran's] high level of anxiety[,] he is best suited to an 
environment in which he has very isolated work environments, 
with predictable expectations for performance."

Finally, the veteran has never been shown to have any of the 
symptoms contemplated in the 100 percent rating criteria for 
PTSD.  During both VA examinations, the veteran demonstrated 
no impairment of thought processes or communications and 
denied persistent delusions and hallucinations.  He was 
described as being oriented in all spheres and his short term 
memory being intact.  During the March 2003 VA examination, 
the veteran's personal hygiene was noted as being reasonable, 
and there was no mention from both VA examiners that the 
veteran exhibited any gross inappropriate behavior nor was he 
deemed to be in persistent danger of hurting himself or 
others.  There was also no mention of the veteran being 
unable to recognize his surroundings or suffer from memory 
loss in regards to names of relatives, his own name, or his 
occupation.  No medical professional has made findings that 
resemble the level of symptomatology for the 100 percent 
rating.  Overall, the veteran's symptoms shown throughout the 
appeal period are not comparable in severity to the symptoms 
contemplated for the 100 percent evaluation for the reasons 
listed above.

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD is manifested by a moderate 
occupational and social impairment.  This finding is 
supported by the most recently assigned GAF score of 54 as 
shown at the September 2005 VA examination.  The Board notes 
the veteran was assigned a GAF "score range" of 41 to 50 as 
stated in a September 2005 VA outpatient treatment record.  
While the score range denotes serious PTSD symptoms or a 
serious occupational or social impairment, the Board finds 
that the preponderance of the evidence, including the 
clinical findings associated with the reported GAF scores, 
shows the veteran's PTSD symptoms more nearly approximate a 
moderate occupational and social impairment.  The Board notes 
the veteran does not more nearly exhibit the symptoms to 
warrant the next higher evaluation, and any worsening or 
increase in severity throughout the pendency of this appeal 
remains contemplated by the 70 percent rating now in effect.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is aware that the symptoms listed under the 100 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 100 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 100 
percent evaluation at any time during the pendency of this 
appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 70 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


